Citation Nr: 0909367	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-28 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as secondary to Agent Orange 
exposure and/or diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  He passed away in April 2003.  The Appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO that 
denied the Appellant's claim.  The Appellant perfected a 
timely appeal of this determination to the Board.  

In March 2008, the Appellant, accompanied by her 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the RO.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  

At the hearing, and after the October 2007 Supplemental 
Statement of the Case, the Appellant submitted additional 
evidence in connection with the claim, accompanied by a 
waiver of RO jurisdiction.  This evidence will be considered 
by the Board in reviewing the Appellant's claim.  

Here, the Board notes that, in May 2008, this matter was made 
subject to a temporary stay involving claims based on 
exposure to herbicides in service.  The stay imposed on this 
case was the result of the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  

This decision interpreted pertinent VA regulations as 
allowing for a presumption of exposure to herbicides to 
Veterans that served on vessels offshore from Vietnam, 
whether they ever were in the Republic of Vietnam.  

Thus, there would be entitlement to presumptive service 
connection for specific disabilities, to include certain 
cancers and diabetes mellitus, for such Veterans.  This 
interpretation was contrary to VA's prior interpretation that 
presumption of exposure was afforded only to those that had 
service that required them to set foot in country.  

The decision was appealed to the United States Court of 
Appeals for the Federal Circuit.  The Federal Circuit issued 
an opinion that reversed the Court's decision on May 8, 2008.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Although the underlying decision in Haas was reversed, the 
Secretary did not lift the stay on the adjudication of claims 
previously affected by the stay until recently.  As the stay 
has now been lifted, the Board will proceed with the 
adjudication of this case.  


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2003, at age 57 due to 
probable hepatic malignancy due to or as a consequence of 
acute renal failure, due to or as a consequence of probable 
sepsis.  No other significant conditions contributing to 
death but not resulting in the underlying cause were noted.  

An autopsy found final anatomic diagnoses of primary combined 
hepatocellular cholangiocarcinoma (liver cancer), cirrhosis 
of the liver and a portal vein thrombosis.  

2.  At the time of the Veteran's death, service connection 
had not been established  for any disability.  

3.  The Veteran is not shown to have manifested complaints or 
findings of liver cancer in service or for many years 
thereafter.  

4.  The fatal liver cancer is not shown to be due to exposure 
to Agent Orange, secondary to diabetes mellitus, or due to 
any event or incident of the Veteran's service, including his 
active duty performed in the Republic of Vietnam.  

5.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's death.  


CONCLUSIONS OF LAW

1.  The Veteran's disability due to liver cancer was not due 
to disease or injury that was incurred in or aggravated by 
active service; nor may it presumed to have been incurred in 
service, secondary to diabetes mellitus, or to have been due 
to Agent Orange exposure therein.  38 U.S.C.A. § 1110, 1310 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in November 2003, September 2006, and 
December 2007, the Appellant was generally furnished with 
notice of the type of evidence needed in order to 
substantiate her claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Appellant was also generally informed that 
she should send evidence in her possession that pertained to 
the claim and advised of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the 
Appellant's behalf), and provided the basis for the decisions 
regarding the claim.  

The Appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and she was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on her behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service medical records and reports, the 
Veteran's Certificate of Death, an autopsy report dated in 
May 2003, the Appellant's testimony before the Board, and 
statements submitted by the Appellant and her representative 
in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service connection for the cause of the Veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a Veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

In this case, he Veteran died on April [redacted], 2003, at age 57 due 
to probable hepatic malignancy due to or as a consequence of 
acute renal failure, due to or as a consequence of probable 
sepsis.  No other significant conditions contributing to 
death but not resulting in the underlying cause were noted.  

An autopsy found final anatomic diagnoses of primary combined 
hepatocellular cholangiocarcinoma (liver cancer), cirrhosis 
of the liver and portal vein thrombosis.  At the time of the 
Veteran's death, service connection had not been established  
for any disability.  

The Appellant does not contend, and the evidence does not 
establish, that the Veteran had liver cancer in service or 
within one year of service.  Instead, she asserts that her 
husband was exposed to Agent Orange in the Republic of 
Vietnam that was the cause his fatal cancer.  In this regard, 
the medical records show that the primary site of the cancer 
was the liver.  The Board notes that the May 2003 autopsy 
report indicated that the Veteran was diagnosed with primary 
combined hepatocellular cholangiocarcinoma, with testing 
supporting cholangiocarcinoma over colonic carcinoma.  The 
autopsy report also noted that, due to the limited autopsy, a 
second primary could not be excluded completely.

In this regard, the Board notes that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  

Liver cancer, however, is not among the diseases identified 
in 38 C.F.R. § 3.309 as being associated with herbicide 
exposure.  And there is no evidence that the Veteran had 
another condition listed among the diseases associated with 
Agent Orange for purposes of 38 C.F.R. § 3.309(e).  

In addition, the evidence in this case does not establish 
that the Veteran "served in the Republic of Vietnam" for 
purposes of presumptive Agent Orange exposure.  In this 
regard, the Board notes that the Veteran served aboard the 
U.S.S. Beale (DD 471) while in the service, and that the 
U.S.S. Beale was deployed in the official waters of the 
Republic of Vietnam during his time aboard.  

The record does not reflect, however, that the Veteran 
actually set foot in the Republic of Vietnam, which according 
to applicable regulations and VA General Counsel precedential 
opinions, he must have done in order to fall within the 
definition of "service in Vietnam."  See 38 U.S.C.A. 
§ 101(29)(A), 7104(c); 38 C.F.R. § 3.307(a)(6)(iii), 
3.313(a); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994); See also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).    

In this regard, the Board notes that the Appellant submitted 
a lay statement of one of the Veteran's shipmates that 
indicated that the Veteran served on the gun fire support 
line in the Republic of Vietnam from May 1966 to December 
1966.  The Veteran's shipmate indicated that the Veteran was 
a boat handler for the ship and some of his duties consisted 
of delivering personnel to and from the ship.  He indicated 
that his duties included various trips from ship to ship, and 
"possibly ship to shore."  The Veteran's shipmate also 
indicated that the ship was stationed less than 300 yards off 
the coast of South Vietnam and remembered watching air 
support and seeing the country side.  He indicated that, 
being so close to shore, they occasionally felt that they 
received some of the spray.  

The Appellant also submitted photographs indicating that the 
ship operated close to shore, and ship logs submitted by the 
Appellant also indicated that the U.S.S. Beale operated off 
of the coast of Vietnam during the time that the Veteran was 
on board.  There is no evidence, however, that the Veteran 
actually set foot on the shore in the Republic of Vietnam.  

Here, the statement of the Veteran's shipmate indicated that 
the Veteran was a boat handler for the ship and some of his 
duties consisted of delivering personnel from ship to ship, 
and "possibly ship to shore."  The Board, however, notes 
that the mere statement regarding "possibly ship to shore" 
amounts to mere speculation regarding whether the Veteran 
actually set foot on shore in Vietnam.  And entitlement to 
service connection may not be based on speculation or remote 
possibility.  An unsupported opinion noting only that the 
Veteran's condition may "possibly" have set forth on shore, 
and therefore be presumptively exposed to Agent Orange, is 
insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that Appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by Appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
Veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

In addition, there is no indication in the record, either in 
the Veteran's service records or his post-service medical 
records, that the Veteran had documented exposure to Agent 
Orange, or that Agent Orange otherwise caused the Veteran's 
liver cancer or diabetes mellitus.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's liver cancer was caused 
by his military service, to include exposure to Agent Orange.  
Service connection will be granted to a Veteran that develops 
cancer in service or within one year of service.  38 C.F.R. § 
3.303, 3.307, 3.309.  

Here, the evidence does not show that the Veteran was found 
to have any form of cancer in service or within one year 
after service.  The Veteran's medical records indicate that 
the Veteran was diagnosed with this condition in 2003.  

In addition, there is no competent evidence in the record to 
indicate that the Veteran was exposed to Agent Orange or 
other herbicides in service for purposes of presumptive 
service connection under 38 C.F.R. § 3.309.  And regarding 
direct causes, the Veteran's post-service treatment do not 
indicate that his condition was the result of his service.  

In this regard, the Board notes that the Appellant submitted 
research materials indicating a rising incidence of 
hepatocellular cancer in the United States and that the age-
specific incidence of this cancer has progressively shifted 
toward younger people.  

Another study indicated that there was inadequate or 
insufficient evidence to suggest an associate between Agent 
Orange exposure and hepatobiliary cancers.  An additional 
case-controlled study in Hanoi suggested that former military 
service, presumably entailing Agent Orange exposure, was 
associated with increased risk of hepatocellular carcinoma, 
but that the risk was far smaller than that associated with 
hepatitis B virus infection.  

Considering the articles and treatise information presented 
by the Appellant, the Board notes that general treatise 
evidence is insufficient to provide plausible causality.  
Such generic information in a medical journal or treatise is 
too general and inconclusive to establish a medical nexus.  
See Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. 
West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. 
App. 314, 316-17, (1998).  And in this case, there is no 
specific evidence to indicate that the Veteran's liver 
cancer, even if it could be shown that he was exposed to 
Agent Orange in service, was the result of such exposure in 
his case.

Additionally, the Board notes that the Appellant has also 
claimed that the Veteran's liver cancer may be secondary to 
diabetes mellitus type II.  While the Board notes that the 
Veteran has been diagnosed with diabetes mellitus, there is 
no medical evidence contained in the Veteran's claims file to 
even suggest that diabetes mellitus caused or contributed in 
the development of the Veteran's fatal liver cancer, and 
there is no evidence that his diabetes mellitus was a result 
of his active service.  

Here, the Board notes that the Veteran had not been afforded 
a VA examination in order to address whether his liver cancer 
was related to his service.  Under VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

The evidence of a link between current disability and service 
must be competent, and the Veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains a diagnosis of liver 
cancer, but there is no medical evidence indicating that the 
Veteran's condition was related to active duty service or a 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the Veteran is 
not necessary in this case.  

In sum, the Board finds that there is no competent evidence 
of a direct connection between the cause of the Veteran's 
death and any event or incident of his active service.  The 
medical evidence clearly establishes that the fatal liver 
cancer did not have its clinical onset in service or for many 
years thereafter.  The Veteran's cancer was diagnosed in 
2003, over thirty-five years after his discharge from the 
service.  

There is also no competent evidence that tends to link the 
onset of the Veteran's liver cancer to his active service, 
including any exposure to Agent Orange.  Based on the 
foregoing, the Board finds that the evidence preponderates 
against the claim of service connection for the cause of the 
Veteran's death.  

In the absence of competent evidence to support the claim, 
service connection for the cause of the Veteran's death must 
be denied.  



ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


